


Exhibit 10.43

 

UTSTARCOM, INC.

 

AMENDMENT TO AMENDED AND RESTATED

CHANGE OF CONTROL/INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

 

Peter Blackmore (“Employee”) and UTStarcom, Inc. (the “Company”, and together
with Employee, the “Parties”) desire to amend an Amended and Restated Change of
Control/Involuntary Termination Severance Agreement dated January 30, 2008 (the
“Agreement”) to bring the Agreement into documentary compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the final regulations and official guidance promulgated thereunder (together,
“Section 409A”), for good and valuable consideration, as follows:

 

1.             Section 409A.  Section 6 of the Agreement is amended and restated
as follows:

 

“6.           Section 409A.

 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO
SEVERANCE PAYMENTS OR BENEFITS TO BE PAID OR PROVIDED TO EMPLOYEE, IF ANY,
PURSUANT TO THIS AGREEMENT, WHEN CONSIDERED TOGETHER WITH ANY OTHER SEVERANCE
PAYMENTS OR SEPARATION BENEFITS THAT ARE CONSIDERED DEFERRED COMPENSATION UNDER
CODE SECTION 409A, AND THE FINAL REGULATIONS AND ANY GUIDANCE PROMULGATED
THEREUNDER (“SECTION 409A”) (TOGETHER, THE “DEFERRED COMPENSATION SEPARATION
BENEFITS”) WILL BE PAID OR OTHERWISE PROVIDED UNTIL EMPLOYEE HAS A “SEPARATION
FROM SERVICE” WITHIN THE MEANING OF SECTION 409A.


 


(B)           ANY SEVERANCE PAYMENTS OR BENEFITS THAT WOULD BE CONSIDERED
DEFERRED COMPENSATION SEVERANCE BENEFITS WILL BE PAID ON, OR, IN THE CASE OF
INSTALLMENTS, WILL NOT COMMENCE UNTIL, THE SIXTIETH (60TH) DAY FOLLOWING
EMPLOYEE’S SEPARATION FROM SERVICE, OR, IF LATER, SUCH TIME AS REQUIRED BY
SECTION 6(C).  ANY INSTALLMENT PAYMENTS THAT WOULD HAVE BEEN MADE TO EMPLOYEE
DURING THE SIXTY (60) DAY PERIOD IMMEDIATELY FOLLOWING EMPLOYEE’S SEPARATION
FROM SERVICE BUT FOR THE PRECEDING SENTENCE WILL BE PAID TO EMPLOYEE ON THE
SIXTIETH (60TH) DAY FOLLOWING EMPLOYEE’S SEPARATION FROM SERVICE AND THE
REMAINING PAYMENTS SHALL BE MADE AS PROVIDED IN THIS AGREEMENT.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IF
EMPLOYEE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A AT THE
TIME OF EMPLOYEE’S TERMINATION (OTHER THAN DUE TO DEATH), THEN THE DEFERRED
COMPENSATION SEPARATION BENEFITS THAT ARE PAYABLE WITHIN THE FIRST SIX
(6) MONTHS FOLLOWING EMPLOYEE’S SEPARATION FROM SERVICE WILL BECOME PAYABLE ON
THE FIRST PAYROLL DATE THAT OCCURS ON OR AFTER THE DATE SIX (6) MONTHS AND ONE
(1) DAY FOLLOWING THE DATE OF EMPLOYEE’S SEPARATION FROM SERVICE.  ALL
SUBSEQUENT DEFERRED COMPENSATION SEPARATION BENEFITS, IF ANY, WILL BE PAYABLE IN
ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF EMPLOYEE DIES FOLLOWING
EMPLOYEE’S SEPARATION FROM SERVICE, BUT PRIOR TO THE SIX (6) MONTH ANNIVERSARY
OF THE SEPARATION FROM SERVICE, THEN ANY PAYMENTS DELAYED IN ACCORDANCE WITH
THIS PARAGRAPH WILL BE PAYABLE IN A LUMP SUM AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE DATE OF EMPLOYEE’S DEATH AND ALL OTHER DEFERRED
COMPENSATION SEPARATION BENEFITS WILL BE PAYABLE IN ACCORDANCE WITH THE PAYMENT
SCHEDULE APPLICABLE TO EACH PAYMENT


 

--------------------------------------------------------------------------------



 


OR BENEFIT.  EACH PAYMENT AND BENEFIT PAYABLE UNDER THIS AGREEMENT IS INTENDED
TO CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF SECTION 1.409A-2(B)(2) OF THE
TREASURY REGULATIONS.


 


(D)           ANY AMOUNT PAID UNDER THIS AGREEMENT THAT SATISFIES THE
REQUIREMENTS OF THE “SHORT-TERM DEFERRAL” RULE SET FORTH IN
SECTION 1.409A-1(B)(4) OF THE TREASURY REGULATIONS WILL NOT CONSTITUTE DEFERRED
COMPENSATION SEPARATION BENEFITS FOR PURPOSES OF SECTION 6(A) ABOVE.


 


(E)           ANY AMOUNT PAID UNDER THIS AGREEMENT THAT QUALIFIES AS A PAYMENT
MADE AS A RESULT OF AN INVOLUNTARY SEPARATION FROM SERVICE PURSUANT TO
SECTION 1.409A-1(B)(9)(III) OF THE TREASURY REGULATIONS THAT DOES NOT EXCEED THE
SECTION 409A LIMIT WILL NOT CONSTITUTE DEFERRED COMPENSATION SEPARATION BENEFITS
FOR PURPOSES OF SECTION 6(A) ABOVE.  FOR PURPOSES OF THIS AGREEMENT,
“SECTION 409A LIMIT” WILL MEAN THE LESSER OF TWO (2) TIMES: (I) EMPLOYEE’S
ANNUALIZED COMPENSATION BASED UPON THE ANNUAL RATE OF PAY PAID TO EMPLOYEE
DURING THE COMPANY’S TAXABLE YEAR PRECEDING THE COMPANY’S TAXABLE YEAR OF
EMPLOYEE’S TERMINATION OF EMPLOYMENT AS DETERMINED UNDER TREASURY
REGULATION 1.409A-1(B)(9)(III)(A)(1) AND ANY INTERNAL REVENUE SERVICE GUIDANCE
ISSUED WITH RESPECT THERETO; OR (II) THE MAXIMUM AMOUNT THAT MAY BE TAKEN INTO
ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO SECTION 401(A)(17) OF THE CODE FOR
THE YEAR IN WHICH EMPLOYEE’S EMPLOYMENT IS TERMINATED.


 


(F)            THE FOREGOING PROVISIONS ARE INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A SO THAT NONE OF THE SEVERANCE PAYMENTS AND BENEFITS
TO BE PROVIDED HEREUNDER WILL BE SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER
SECTION 409A, AND ANY AMBIGUITIES HEREIN WILL BE INTERPRETED TO SO COMPLY. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY RESERVES
THE AUTHORITY TO AMEND THE AGREEMENT AS IT DEEMS NECESSARY OR DESIRABLE, AND
WITHOUT THE CONSENT OF ANY EMPLOYEE OR WITHOUT PROVIDING ANY ADVANCE NOTICE OF
ANY SUCH AMENDMENT, IN ORDER TO ENSURE THE AGREEMENT COMPLIES WITH
SECTION 409A.”

 

2.             Parachute Payments.  The following is added to the end of
Section 7 of the Agreement:

 

“Such tax, penalties, or interest, if any, will be paid no later than the end of
the calendar year immediately following the calendar year in which Employee
remits the related taxes.

 

Any reduction in payments and/or benefits required by this Section 7 will occur
in the following order: (i) reduction of cash payments; (ii) reduction of
vesting acceleration of equity awards; and (iii) reduction of other benefits
paid or provided to Employee.  In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting will be cancelled
in the reverse order of the date of grant for Employee’s equity awards.  If two
or more equity awards are granted on the same date, each award will be reduced
on a pro-rata basis.”

 

3.             Release and Non-Disparagement Agreement.  Section 8 of the
Agreement is amended and restated as follows:

 

“8.           Release and Non-Disparagement Agreement As a condition to
receiving the severance payments or benefits under this Agreement, Employee will
be required to sign a waiver and release of all claims arising out of his
Involuntary Termination and employment with the Company and its subsidiaries and
affiliates and an agreement not to disparage the Company, its directors, or its
executive officers, in a form reasonably satisfactory to the Company;

 

2

--------------------------------------------------------------------------------


 

provided, however, Employee will not be required to waive or release any rights
related to the Company’s indemnification obligations or that arise under the
Company’s D&O insurance coverage.  Such release must be effective within sixty
(60) days following Employee’s termination of employment or such shorter period
specified in the release (the “Release Deadline”).  If the release of claims
does not become effective by the Release Deadline, Employee will forfeit any
rights to the severance payments and benefits under this Agreement.  No
severance payments and benefits will be paid or provided until the waiver and
release agreement becomes effective or irrevocable.”

 

4.             Entire Agreement.  This Amendment to the Amended and Restated
Change of Control/Involuntary Termination Severance Agreement (the “Amendment”)
and the Agreement constitute the full and entire understanding and agreement
between the Parties with regard to the subjects hereof and thereof.  This
Amendment may be amended at any time only by mutual written agreement of the
Parties.

 

5.             Counterparts.  This Amendment may be executed in counterparts,
all of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.

 

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the 17th day of
December 2008.

 

 

 

UTSTARCOM, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

/s/ Mark Green

 

/s/ Peter Blackmore

 

 

 

 

By:

Mark Green

 

 

 

 

 

 

Title:

SVP, Worldwide Human Resources and Real Estate

 

 

 

3

--------------------------------------------------------------------------------
